IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                    : No. 8 EM 2020
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 ANTHONY SUTTON                                  :
                                                 :
 PETITION OF : DANIEL SILVERMAN,                 :
 ESQUIRE                                         :




                                            ORDER



PER CURIAM

      AND NOW, this 20th day of April, 2020, upon consideration of the Motion to

Withdraw as Counsel, the matter is REMANDED to the Court of Common Pleas of

Philadelphia County for that court to determine whether Anthony Sutton’s present counsel

should be permitted to withdraw.

      If present counsel is allowed to withdraw, the court is DIRECTED to resolve any

issues relative to Anthony Sutton being appointed counsel or granted leave to proceed

pro se.

      The Court of Common Pleas of Philadelphia County is DIRECTED to enter its

order regarding this remand within 90 days after the expiration of the judicial emergency

declared by this Court at 531 JAD and to promptly notify this Court of its determination.